DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2017/0325167 A1), hereinafter referred to as D1, in view of Jafarian et al. (US 2016/0242115 A1), hereinafter referred to as D2.
Regarding claims 1 and 13, D1 teaches a wake-up for D2D communication devices with a receiver, transmitter and processor, which comprises:
operating, by the first UE, a wake-up receiver during wake-up signal ON duration (Referring to Figure 9, Rx UE (first UE) would be active to monitor possible wake-up message, which comprises a duration. See paragraphs 0057-0063.); and
receiving data after receiving a wake-up signal transmitted from a second UE through the wake-up receiver (Referring to Figure 9, receiving control information (data) by the Rx UE (first UE) after the wake-up message transmitted by the Tx UE (second UE).  See paragraphs 0057-0063.)
wherein information related to the wake-up signal ON duration is signaled to both the first UE receiving the wake-up signal and the second UE transmitting the wake-up signal.
D1 teaches time periods for wake-up durations may be predefined or signaled by the network for wake-up durations.  See paragraphs 0084 and 0045-0048.  However, D1 does not explicitly teach that information related to the wake-up signal ON duration is signaled to the first and second UEs.  D2 teaches it is well-known in the art to assign time periods (information related to the wake-up signal on duration) for devices (multiple UEs, first and second) to wake-up for receiving information.  See paragraph 0129.
The claims are unpatentable over D1 in view of D2 as the claims represent the application of a well-known technique in a well-known system.  D1 teaches the well-known system of wake-up for D2D communication networks and D2 teaches the well-known technique of time period assignment, duration, for device wake-up.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the well-known technique, time period duration assignment of D2, in the well-known system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have combined the well-known technique of D2 in the well-known system of D1 to coordinate the time when a receiving and transmitting UE would be active to monitor for possible wake-up messages to ensure synchronization between devices and avoid possible timing errors.

Regarding claim 2, D1 does not disclose wherein the information related to the wake-up signal ON duration includes at least one of a period, an ON duration length, a subframe offset, and a frequency resource location.


The claims are unpatentable over D1 in view of D2 as the claims represent the application of a well-known technique in a well-known system.  D1 teaches the well-known system of wake-up for D2D communication networks and D2 teaches the well-known technique of time period assignment, duration, for device wake-up.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the well-known technique, time period duration assignment of D2, in the well-known system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have combined the well-known technique of D2 in the well-known system of D1 to coordinate the time when a receiving and transmitting UE would be active to monitor for possible wake-up messages to ensure synchronization between devices and avoid possible timing errors.

Regarding claim 3, the primary reference further teaches wherein the wake-up signal ON duration overlaps with ON duration of a discontinuous reception (DRX) cycle (Referring to Figure 9, a time when Rx UE would be active to monitor possible wake-up message, i.e., the UE-specific DRX pattern (which corresponds to monitoring at a or at pre-determined time/s), which is equivalent to overlapping as the periods coincide.  See paragraphs 0057-0058.)

Regarding claims 4 and 14, the primary reference further teaches wherein the first UE corresponds to a pedestrian UE (P-UE), and wherein the second UE corresponds to one of a vehicle UE (V-UE), a road side unit (RSU), and an evolved node B (eNB) (Referring to Figure 3, UE (equivalent to pedestrian UE) and eNodeB.)

Regarding claim 5, the primary reference further teaches wherein the wake-up signal is for a discovery signal (Referring to Figure 9, wake-up message in step 1 is equivalent to a discovery signal.  See paragraphs 0057-0058 and 0155.)

Regarding claim 6, the primary reference further teaches wherein when a discovery resource pool for transmitting the discovery signal starts at an n-th subframe, the wake-up signal is transmitted in an (n-k)-th subframe (Referring to Figure 9, wake-up message, equivalent to discovery resource pool for transmitting the discovery signal starts at n-th subframe, and the wake-up ack, equivalent to wake-up signal is transmitted in an (n-k)-th subframe.  See paragraphs 0057-0058.)

Regarding claim 9, the primary reference further teaches wherein the wake-up signal is for a communication signal (Referring to Figure 9, the wake-up signal is for communications.  See paragraphs 0057-0058.)

Regarding claim 11, the primary reference further teaches wherein a resource for transmitting the wake-up signal is changed according to a discontinuous reception (DRX) cycle (Referring to Figure 9, a time when Rx UE would be active to monitor possible wake-up message, i.e., the UE-specific DRX pattern (which corresponds to monitoring at a or at pre-determined time/s), which is equivalent to a resource for transmitting the wake-up signal is changed according to the DRX cycle as the period is assigned for the DRX pattern.  See paragraphs 0057-0058.)

Allowable Subject Matter
Claims 7, 8, 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsuda et al. (US 2018/0234919 A1) – first and second wake periods defined by a first and second offset value relative to the start of the signaling cycle.
Sergeyev et al. (US 2014/0003312 A1) – wake-up functionality for LTE eNodeB.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094.  The examiner can normally be reached on Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462